Title: The American Commissioners to [the Comte de Vergennes], 4 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Sir
Passy, December 4. 77.
We have the Honour to acquaint your Excellency that we have just receiv’d an Express from Boston, in 30 Days, with Advice of the total Reduction of the Force under General Burgoyne, himself and his whole Army having surrendered themselves Prisoners. General Gates was about to send Reinforcements to Gen. Washington, who was near Philadelphia with his Army. Gen. Howe was in Possession of that City, but having no Communication with his Fleet, it was hoped he would soon be reduced to submit to the same Terms with Burgoyne, whose Capitulation we enclose; and shall send your Excellency farther Particulars of the State of Affairs in America, as soon as we can collect them from the Papers. We have the Honour to be with great Respect Your Excellency’s most obedient and most humble Servants
B FranklinSilas DeaneArthur Lee

The Congress was sitting at Yorktown in Pennsylvania.
Acct. of Prisoners &c.


British Troops at Capitulation
2442


Foreign Troops
2198


Canadians, Volunteers &c.
1100


Staff Officers
12


Total at time of Capitulation
5752


  Prisoners taken before at Sundry times
400


  Sick and wounded
518


  Deserters
300


  Lost at Bennington
1220


  Kill’d since 17th of September
600


  Kill’d & taken at Ticonderoga by Brown
413


  Total of Burgoyne’s Army
9203




2
brass
24 pounders


12
—
18 po


6
  —
 4


3
  —
Howitzers 5 Inch


2
  —
Mortars 8 Inch


12
  —
taken at other times


37

together with 4 members of Parliament



